Citation Nr: 0924525	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for polymorphous light eruption.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right bicep and shoulder injury, with 
subluxation and degenerative changes, to include whether 
separate ratings for the bicep and shoulder are appropriate.

3.  Entitlement to an initial compensable rating for left ear 
hearing loss. 

4.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

5.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.

6.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot.

7.  Entitlement to an initial compensable rating for status 
post fracture of the left 3rd metatarsal. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, as part of the Benefits 
Delivery at Discharge (BDD) program.  The purpose of the BDD 
program is to help ensure a smooth transition from military 
to civilian status by allowing servicemembers to file pre-
discharge claims for disability compensation with VA.  In 
order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing 
system is utilized.  Instead of paper, a highly secured 
electronic repository is used to store and review every 
document involved in the claims process.  The use of this 
system allows VA to leverage information technology in order 
to more quickly and accurately decide a Veteran's claim for 
benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 

The Veteran was scheduled for a video conference hearing 
before the Board in March 2009 from his home state of Maine; 
however, he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2008).  

A motion to reschedule the hearing was received from the 
Veteran's representative in March 2009.  No reason was given 
by the representative for the failure of the Veteran to 
attend his hearing.  As a result, the motion was denied by 
the Board in April 2009 for a failure to show good cause.  
See 38 C.F.R. § 20.704(d).  Accordingly, this Veteran's 
request for a hearing is considered effectively withdrawn and 
the Board will proceed with the adjudication of this case.  
Written argument was received by the Veteran's representative 
in April 2009.

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the Veteran if further action 
is required.


REMAND

Service connection was established for residuals of a right 
bicep and shoulder injury, with subluxation and degenerative 
changes, and was assigned a single 10 percent evaluation.  
While the Veteran acknowledges that this stemmed from one 
injury, he requests separate evaluations for the bicep and 
the shoulder.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  From a review 
of the record, it appears that there may be, in fact, both 
orthopedic and muscular involvement associated with this 
injury.  See VA examination, July 2007.  However, that 
examination did not specifically address the extent of the 
Veteran's muscular symptoms as they relate to the criteria in 
the rating schedule for muscle injuries of the shoulder 
girdle and arm.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301-
5306.  Therefore, it is inadequate, and the Veteran must be 
afforded an additional examination to fully document the 
extent of his service-connected disability.  

The Veteran contends that such an examination must be 
conducted while his disability is in a flare-up period.  In 
this regard, the Board must inform the Veteran that it is 
impossible for the VA to schedule an examination during a 
flare-up period because the VA does not know when such a 
flare-up period will begin or end.  Guiding statutory, 
regulatory, and case law precedent does not require such for 
the bicep and shoulder disability.  The examination will be 
adequate so long as it discusses the full extent of the 
disability, to include any functional impairment due to pain 
or repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Regarding the Veteran's claim for a higher initial rating for 
left ear hearing loss, he has contended that his disability 
has worsened since his July 2007 VA audio examination.  
Specifically, he has indicated that he must physically turn 
his non-service-connected right ear toward people to hear 
them, as he can barely hear in his left (service-connected) 
ear.  The Veteran must be afforded an additional VA audio 
examination to determine the current severity of his hearing 
loss.  As the provisions of 38 C.F.R. §§ 4.85(f), 
3.383(a)(3), and 3.385 provide certain circumstances in which 
the non-service-connected hearing acuity may be considered in 
determining the appropriate rating, both ears must be tested. 

The Veteran has claimed that his service-connected 
disabilities of the skin and feet, as well as his tinnitus, 
impair his earning capacity to a higher degree than is 
currently reflected in his disability ratings.  See VA Form 
9, received in August 2008.  Of record is an August 2008 
letter from the Maine Department of Health and Human Services 
requesting records from VA in conjunction with the Veteran's 
application for Social Security Administration (SSA) 
disability benefits.  As no further follow up is noted, it is 
unclear whether the Veteran is now in receipt of said 
benefits, or if the claim was denied.  Regardless, as such 
records are relevant to the Veteran's current claims on 
appeal, the agency of original jurisdiction must attempt to 
obtain them, to include the SSA determination, as well as any 
medical evidence relied upon in reaching that determination.  
In this regard, even the evaluation of the Veteran's tinnitus 
disability at this time would be unfeasible as Board 
decisions are routinely vacated and remanded by the U.S. 
Court of Appeals for Veterans Claims for a failure to seek 
SSA records, no matter what the issue.

In his August 2008 substantive appeal, the Veteran also 
indicated his disagreement with that part of the September 
2007 rating decision which established a noncompensable 
disability rating for his service-connected status post 
fracture of the left 3rd metatarsal.  To date, the RO has not 
issued a statement of the case on this issue.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

As a final matter, it is unclear whether the Veteran receives 
current treatment through VA and/or private sources for his 
service-connected disabilities.  An effort must be made to 
determine whether he does, and if so, those records must be 
associated with the claims file, prior to its return to the 
Board.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Ask the Veteran if he receives VA or 
private treatment for his service-
connected disabilities, and if he does, 
obtain all relevant and available 
treatment records for him.

2.  Obtain any Social Security 
Administration records in existence for 
this Veteran in conjunction with his July 
2008 claim for SSA disability benefits 
through the State of Maine (even if the 
claim was denied).

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected bicep 
and shoulder disability.  The claims file 
must be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  In addition to the orthopedic 
manifestations of his shoulder disability, 
the examiner is asked to specifically 
address the extent of any muscle 
involvement in the bicep, and is 
encouraged to use the appropriate C&P 
examination worksheets to aid in this.  

Consideration must be given to any 
objective functional loss due to pain in, 
or repetitive use of, the bicep and/or 
shoulder. 

4.	Schedule the Veteran for a VA audio 
examination.  The examination report 
must include the following: 

(a)	Results of audiometric and 
speech discrimination testing.  

(b)	A description of the effects 
of the Veteran's hearing loss 
disability on his ability to 
function.
 
 The claims file must be reviewed in 
conjunction with the examination.  

5.  Issue the Veteran a statement of the 
case with respect to his claim of 
entitlement to an initial compensable 
rating for status post fracture of the 
left 3rd metatarsal.  The Veteran and his 
representative must be advised of the 
requirement for filing a substantive 
appeal (VA Form 9 or equivalent) within 
the applicable time period (60 days) to 
perfect the appeal of this particular 
issue, and be afforded that time to 
respond.

6.  Thereafter, readjudicate all issues on 
appeal.  With respect to the shoulder and 
bicep disability rating, the applicability 
of the diagnostic codes found in 38 C.F.R. 
§ 4.73, DC 5301-5306 (muscle injuries to 
the shoulder girdle and arm) must be 
discussed in addition to any other 
relevant codes.  

If the determinations remain unfavorable 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



